Case 3:19-cr-04488-JLS Document 77-1 Filed 02/11/20 PageID.246 Page 1 of 7




                             EXHIBIT 1
                                   TO

                    BILL OF PARTICULARS FOR

                    FORFEITURE OF PROPERTY

             Item 3, Miscellaneous Electronic Equipment
                            Itemized List



               U.S. v. MICHAEL JAMES PRATT, et al.

                        Case No. 19cr4488-JLS
      Case 3:19-cr-04488-JLS Document 77-1 Filed 02/11/20 PageID.247 Page 2 of 7



     Count      Item Description                                                     Serial Number

 1    1          Memorex DVD-R 4.7GB

 2    1         Black 32GB Samsung Tablet                                            RF2G800G9SR

 3    1         Grey Porsche Design External Hard Drive                              14291207260436A

 4    1         Grey Porsche Design External Hard Drive                              16461404021773QR

 5    1         Blue 8GB SanDisk SD Card                                             Unknown

 6    1         Black Google Phone with cityscape screen saver                       Unknown

 7    1         White Apple iPhone                                                   G0NY9FSPKXKP

 8    1         Coolpad Android phone, MetroPCS                                      Unknown

 9    1         Black Apple iPhone                                                   Unknown

10    1         Metallic Blue Samsung Phone, IMEI: 356273102020784                   Unknown

11    1         Black Apple iPhone                                                   GHKWJ8D4JCLF

12    1         Red Mini-Mag 1TB external hard drive                                 Unknown

13    1         White Galaxy Express 3 Phone                                         Unknown

14    1         Purple LG phone                                                      Unknown

15    1         Black Apple iPhone, FCC ID: BCG-E3087A1C 579C-E3087A                 Unknown

16    1         Silver 128GB PNY Thumb Drive                                         Unknown

17    1         Blue 32GB SanDisk SD Card                                            Unknown

18    1         Silver Western Digital 500GB External Hard Drive                     WMC2E2888920

19    1         Silver Western Digital 500GB External Hard Drive                     WMAYUA899319

20    1         Silver Seagate 500GB External Hard Drive                             Z6ELGGJ1

21    1         Black Western Digital External Hard Drive                            WX41AB8J3N34

22    1         Silver Asus Vivo PC Computer with power cord                         ECMSBX024336

23    1         Blue HP Stream Mini Desktop                                          3CR5130FLK

24    1         Black HP Pavilion Computer Tower                                     4UT44308S1

25    1         Black Samsung SM-N980U Galaxy Note 8 phone                           R28JA37P7ST

26    1         Black Blackvue cloud FHD 60FPS camera with power cord                DR7SS1GAE02044

27    1         Black Blackvue Full HD Camera                                        RC75S1GAE02044

28    1         Black DVR 520 button camera VD-501 with accessories in a white box   Unknown

29    1         Black DVR 520 button camera BA 2200                                  Unknown

30    1         SleuthGear Hidden Camera (BHS-SG7-100WF)                             733BW17060049
                with 32GB SanDisk Ultra Micro SD

31    1         Video Monitoring Kit to include 1 spare battery A1028 and SD Card    Unknown
                                                            1
     Case 3:19-cr-04488-JLS Document 77-1 Filed 02/11/20 PageID.248 Page 3 of 7



32   1         Black Slimline Desktop Computer                                   4CI53316XW

33   1         Black NetGear Router                                              13AK08124645

34   1         Black Freefly Camera Mount MoVI M10                               M10558410

35   1         GoPro Hero 4 Camera                                               6492984

36   1         GoPro Hero 4 Camera                                               6489518

37   1         GoPro Hero 4 Camera                                               6493200

38   1         GoPro Hero 4 Camera                                               6488887

39   1         GoPro Hero 4 Camera                                               6493740

40   1         Six MicroSD cards, cables, and adaptors in black pelican case

41   1         Black 128GB SanDisk MicroSD Card

42   1         LP-1 X1 5600K-Flood Camera Lighting Equipment in Black Suitcase   1030100727;

                                                                                 1030103533

43   1         Silver T14SF controller                                           150400796

44   1         Box of 43 Blu-Ray Discs and 10 Data Cartridges

45   1         Black RED Quad Charger                                            Unknown

46   1         Black Pelican 1640 case with Alta Firefly Drone and parts         295767

47   1         Black Pelican Case with 4 Compact Prime CP .2 Lenses              Unknown
               (one Cannon 85mm)

48   1         Black Pelican Case with Red Digital Epic-X camera                 102A5DFB

49   1         Zoom H4n Handy Recorder                                           00464891

50   1         Black Bag with Cartoni GM 4635 Camera Tripod                      Unknown

51   1         Black 500GB Samsung EVO 850 SSD Hard Drive

52   1         Black Bag with LP-1 X1 5600K-Flood Lighting Equipment (1 of 2)    1030103643,

                                                                                 103110714

53   1         Black Bag with LP-1 X1 5600K-Flood Lighting Equipment (2 of 2)    1030110121, 726,

                                                                                 133

54   1         Blue Hyperion Charger                                             Unknown

55   1         Black NetGear Modem                                               Unknown

56   2         Black Comcast Business Modems with Power Cords                    Unknown

57   1         Box Containing Red Pro Camera Attachment                          7900142
               with 2 stage Matte Box, SN: 7900142

58   1         Silver Apple All-In-One Desktop Computer                          C02F49QF8J4

59   1         RED Quad Charger with Four (4) Batteries                          Unknown
                                                          2
     Case 3:19-cr-04488-JLS Document 77-1 Filed 02/11/20 PageID.249 Page 4 of 7



60   1         RED SSD Module in Box                                               Unknown

61   9         Black Drive Box Hard Drives in Black Cases                          Unknown

62   2         Seagate Hard Drives in Plastic Cases                                Unknown

63   1         Black Camera Bag with Miscellaneous Equipment                       Unknown
               (Cameras and Media Removed)

64   1         Giotto Rocket Air Blaster, SN: 815606                               815606

65   1         Amphenol Camera Cable                                               Unknown

66   1         RED Digital Cinema Top Handle                                       Unknown

67   1         Miscellaneous Camera Mount                                          Unknown

68   1         Sony Microphone with Cable                                          Unknown

69   1         Canon Battery Wall Charger                                          DS510101

70   1         Black Bag with Cartoni GM 4460 Camera Mounting Device               Unknown

71   1         Black Bag with Flow Cam DC Slider Float Camera Equipment            Unknown

72   1         Black Bag with Photoflex LS Backdrop Equipment                      B2320Y

73   1         Black Bag with Gates Synchro-Power LL Camera Tracking Equipment     121252DE

74   1         Black CyberPower PC Desktop Computer                                AB2128-527044-5

75   1         Black Bag with Avenger A0040B Backdrop Equipment                    Unknown

76   1         Black Bag with Cartone Tripod                                       F0521029

77   1         Silver Desktop Tower, Service Tag: JQDXQD2                          Unknown

78   1         Silver HP Desktop Tower                                             4CI5340H27

79   1         Black Pelican Case with Lighting Equipment,                         Unknown
               1030110139, 1030110729, 1030110730

80   1         Black CyberPower PC Desktop Computer                                01144289809235

81   1         Red Dragon 6K Camera                                               Unknown

82   1         Nestor Rack Connector                                               Unknown

83   1         Tripp Lite UPS Smart 1500L CDT                                    2743BVLSM888900--5

84   1         Tripp Lite UPS Smart 1500L CDT                                    2826BVLSM888900790

85   1         Tripp Lite UPS Smart 1500L CDT                                      Unknown

86   1         Tripp Lite UPS Smart 1500L CDT                                    2826BVLSM888900783

87   1         Red Hard Drive Reader                                               Unknown

88   1         Black Hewlett-Packard Tower, Model: D7-1254                         4CE20801MD

89   1         Black Dell Tower, Model: D16M                                       6ZGN322

90   1         Black Dell Tower, Model D16M, Service Tag: 6V10X12                  Unknown

                                                        3
      Case 3:19-cr-04488-JLS Document 77-1 Filed 02/11/20 PageID.250 Page 5 of 7



 91   1         Hewlett-Packard Z800 Desktop Computer                              2UA9380WZ3

 92   1         Black Startech Hard Drive Dock                                     Unknown

 93   1         8TB Black Hard Drive                                               Unknown

 94   1         10TB Black Hard Drive                                              Unknown

 95   1         32GB Blue SanDisk SD Card                                          Unknown

 96   1         Black Generic Desktop Computer                                     Unknown

 97   1         Black Bag with Astra 1324VDC Lighting Equipment                    Unknown

 98   1         Black RED Battery Plus Charger with Power Cord                     7096-4

 99   1         Black Card Case                                                    Unknown

100   1         32GB SanDisk SD Card                                               Unknown

101   1         128GB SanDisk SD Card                                              Unknown

102   1         8GB SanDisk MicroSD Card                                           Unknown

103   1         Black Dell Computer Monitor                                        Unknown

104   1         Black Dell Computer Monitor                                        Unknown

105   1         Ezkeyboard                                                         Unknown

106   1         Black Hewlett-Packard 2800 Computer Tower                          2UA12005ZP

107   1         Black Startech Hard Drive Duplicator                               Unknown

108   1         Hard Drive                                                         Unknown

109   1         Hard Drive                                                         Unknown

110   1         Black Pelican Case with MOVI Drone Controller and Tvlogic screen   VFM-058W

111   1         Black Asus Computer Tower                                          GS1000SB0C410149

112   1         Black Desktop Computer Tower                                       Unknown

113   1         Silver Dell Desktop Computer Tower                                 Unknown

114   1         Black Inspiron Desktop Computer Tower                              Unknown

115   1         2TB Silver Toshiba External Hard Drive                             56V1PXAAS

116   1         32GB Silver USB Storage                                            Unknown

117   1         Silver GoPro Hero4 Camera                                          Unknown

118   1         Black plastic SD Card Case                                         Unknown

119   1         32GB SanDisk MicroSD Card                                          Unknown

120   1         4GB PNY SD Card                                                    Unknown

121   1         128MB PQI SD Card                                                  Unknown

122   1         32GB SanDisk SD Card                                               Unknown

                                                         4
      Case 3:19-cr-04488-JLS Document 77-1 Filed 02/11/20 PageID.251 Page 6 of 7



123   1         DVD Labeled "Rane Revere"

124   1         1TB RED Mini-Mags in Plastic Case                                   Unknown

125   1         1TB RED Mini-Mags in Plastic Case                                   Unknown

126   2         16GB SanDisks USB Drives on Keychain                                Unknown

127   2         Silver Memorex Discs with Handwritten Labels

128   3         Black CRU DriveBox Hard Drive                                       Unknown

129   1         Black Ibuypower Computer Tower                                      Unknown

130   1         Alarm System                                                        Unknown

131   1         RED Hard Drive                                                      Unknown

132   1         128GB Black and Blue Patriot Memory Thumb Drive                     Unknown

133   1         Video Surveillance Equipment                                        Unknown

134   1         Swann DVR                                                           2617611121959

135   1         Lorex Wireless Camera                                               CC09121103100

136   1         Lorex Wireless Camera                                               CC08120846650

137   1         Lorex Wireless Camera                                               CC09121103089

138   1         Black and Silver Hewlett-Packard Elitebook Laptop with Power Cord   2CE0091RR6

139   1         Plastic Gray Bin with Discs

140   1         Canon Eos 5DS Camera                                                022021001985

141   1         Canon Vixia HF R700 Camera                                          152264000756

142   1         GoPro Hero6 Camera                                                  Unknown

143   1         Canon CALUMET 77mm UV lens                                          Unknown

144   1         Canon Speedlite 600EX-RT Flash                                      1003112961

145   1         128GB memory Card                                                   Unknown

146   1         Black Canon EOS 60D Camera Body                                     0670421968

147   1         Black Canon EOS Camera                                              062021001513

148   8         Black QuadroPower Batteries                                         Unknown

149   30        Hewlett-Packard Data Cartridges

150   1         Box of Compact Discs Inside Plastic Sleeves

151   1         Black Google phone with mountains and lake screen saver             Unknown

152   1         Black Apple iPhone 4S, Model A1387                                  Unknown

153   1         Apple iPad                                                          Unknown

154   1         Apple MacBook Pro Laptop                                            Unknown

                                                          5
      Case 3:19-cr-04488-JLS Document 77-1 Filed 02/11/20 PageID.252 Page 7 of 7



155   1         Black ledger thumb drive, Nano S                           Unknown

156   1         Ledger Nano X Thumb Drive Inside Box                       Unknown

157   1         GoPro Hero7 Camera                                         Unknown

158   1         Sony ILCE 7M3 Digital Camera                               Unknown

159   1         Black Camera Bag with Rode Microphone and Various Cables




                                                       6
